Exhibit 99.1 Tuesday, February 16, 2016 HomeTown Bankshares Corporation Reports Strong Growth and Solid Operating Performance Q4 2015 Earnings up 6 % over 201 4 ● Continued Solid Operating Performance o Net Income of $1.1 million for fourth quarter 2015, up 6% over $1.0 million in 2014 o EPS of $0.19 for fourth quarter of 2015 vs. $.18 per share for fourth quarter of 2014 (fully diluted) o YTD Earnings of $3.6 million, up 4% from $3.4 million in 2014 o Fourth quarter revenue of $5.7 million, up $812,000 or 17% over 2014 o YTD revenue of $20.7 million, up $2.0 million or 11% increase over 2014 o Noninterest Income for fourth quarter 2014 up 94% over prior year o YTD Noninterest Income for 2014 up 58% over prior year 2014 ● Well- Capitalized with Operating Ratio s reflecting Q4 Sub-Debt Issue o Tier 1 Leverage Ratio for HomeTown Bank improved to 10.8% at December 31, 2015 vs. 10.00% in 2014 o Return on Assets (ROA) was 0.88% for Q4 and 0.78% for 2015 FYE vs. 0.94% for Q4 and 0.82% for 2014 FYE o Return on Equity (ROE) of 9.15% for Q4 and 7.94% for 2015 FYE vs. 9.28% for Q4 and 8.20% for 2014 FYE o Efficiency Ratio of 68.93% for Q4 and 70.48% for the 2015 fiscal year vs. 69.10% for Q4 and 69.04% for 2014 FYE ● Strong Loan and Deposit Growth o Total Loans of $367 Million at December 31, 2015 ■ Up $36 million or 11% for the 2015 fiscal year over 2014 o Total Deposits of $400 Million at December 31, 2015 ■ Core Deposits Up $45 million or 14% for the 2015 fiscal year over 2014 with Non-Interest Bearing Checking Deposits up 51% ● Credit Quality Remains Strong o YTD net charge-offs of $34,000 were .01% of average total loans for 2015 vs .12% of average total loans for 2014 o Non-performing assets were 1.18% of total assets at December 31, 2015 vs. 1.92% in 2014 o Nonaccrual loans remained low at 0.12% of total loans at December 31, 2015 and 0.38% of total loans at December 31, 2014 o Past due accruing loans remained at historically low levels of 0.39% of total loans at December 31, 2015 and 0.15% at December 31, 2014 1 Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, (540) 278-1705 Charles W. Maness, Jr., Executive Vice President & CFO, (540) 278-1702 HomeTown Bankshares Corporation Strong Operating Performance for 2015 Roanoke, VA (February 16, 2016) – HomeTown Bankshares Corporation, the parent company of HomeTown Bank, generated a net profit of $1.1 million or $0.19 per diluted common share for the fourth quarter of 2015, up 6% from the net profit of $1.0 million or $0.18 per diluted common share for the fourth quarter of 2014. Net income for the 2015 fiscal year increased 4% to $3.6 million or $0.64 per diluted common share vs. $3.4 million and $0.62, respectively, for the 2014 fiscal year. Net Interest income increased 6% for the fourth quarter and 5% for 2015 while non-interest income almost doubled in the fourth quarter and increased 58% for 2015. Non-interest income amounted to $1.1 million in the fourth quarter and $3.0 million for the year vs. $546,000 in the fourth quarter of 2014, and $1.9 million for 2014. The primary growth in non-interest income during 2015 came from a strong resurgence in mortgage lending, a non-recurring gain on the sale of real estate, as well as an overall increase in income associated with strong core deposit growth. “We are very pleased with another excellent year of loan and core deposit growth in 2015,” stated Susan Still, President and CEO. “The strong increase in loan volume helped to offset some of the margin compression that our Bank and the industry continue to experience,” Still said. “We are also excited about the performance of our new branch in Salem that opened in mid-2014, which contributed to the strong growth and operating performance of the Bank,” she continued. Balance Sheet Total loan growth for 2015 was $36 million or 11% and was the major contributor to the $51 million increase in total assets to $479 million at December 31, 2015. Growth in total deposits was also strong with a 10% increase to $400 million at December 31, 2015. This increase was net of a 23% decrease in wholesale deposits of $8.3 million during 2015. Core deposit growth remained particularly strong at 14% during 2015, including a 51% increase in non-interest bearing checking deposits. 2 Page The Tier 1 Leverage ratio of HomeTown Bank improved to 10.8% at December 31, 2015 vs. 10.0% at December 31, 2014. Capital levels at the Bank improved due to earnings and proceeds from a $7.5 million sub-debt issue in December, 2015, which will support continued growth in the future. The Company’s capital ratios remained well above regulatory standards for well-capitalized banks in 2015. Asset Quality Loan quality improved further and remained strong during 2015 with nonperforming assets, excluding performing, restructured loans, of 1.18% of total loans at December 31, 2015 vs. 1.92% at December 31, 2014. Net charge-offs remained at historically low levels at 0.01% of average total loans during 2015 vs. 0.12% in net charge-offs during 2014. Past due and nonaccrual loans also remained at historically low levels. Past due accruing loans were 0.39% of total loans with nonaccrual loans of 0.12% of total loans at December 31, 2015. This compares to 0.15% and 0.38%, respectively, at December 31, 2014. The Company’s Allowance for Loan Losses dropped $34,000 to $3.30 million and .90% of Total Loans at December 31, 2015 vs. $3.33 million and 1.00% of Total Loans at December 31, 2014. “Maintaining strong loan quality remains a major focus of our Company,” stated Still. “We also reduced our bank owned real estate over 20% during 2015 which remains a key initiative for 2016 as well,” she said. HomeTown Bank offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals. The Bank serves the Roanoke and New River Valleys and Smith Mountain Lake through six full-service branches and seven ATM’s. A high level of responsive and professional service coupled with local decision-making is the hallmark of its banking strategy. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter and fiscal year ending December 31 , 201 5 ) 3 Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets December 31, 2015; and December 31, 2014 December 31 , December 31 5 In Thousands (Unaudited) Assets Cash and due from banks $ 28,745 $ 13,795 Federal funds sold 1,329 649 Securities available for sale, at fair value 52,544 54,603 Restricted equity securities, at cost 2,535 2,476 Loans held for sale 1,643 Total loans 367,358 Allowance for loan losses ) ) Net loans 364,060 328,347 Property and equipment, net 14,008 14,900 Other real estate owned 5,237 6,986 Other assets Total assets $ $ 428,209 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 77,268 $ 51,226 Interest-bearing 322,278 311,369 Total deposits 399,546 362,595 Federal Home Loan Bank borrowings 20,000 Subordinated notes - Other borrowings 422 Other liabilities 1,893 Total liabilities Stockholders’ Equity: Preferred stock 12,893 13,293 Common stock 16,801 16,438 Surplus 15,484 15,310 Retained surplus (deficit) 443 ) Accumulated other comprehensive income 396 455 Total HomeTown Bankshares Corporation stockholders’ equity Noncontrolling interest in consolidated subsidiary 374 - Total stockholders’ equity 46,391 Total liabilities and stockholders’ equity $ 479,385 $ 428,209 4 Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Twelve Months Ended December 31 , 201 5 and 201 4 Fo r the Three Months For the Twelve Months Ended December 31 , Ended December 31 , In Thousands, Except Share and Per Share Data 5 4 5 4 (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 4,255 $ 3,916 $ 16,374 $ 15,230 Taxable investment securities 189 230 741 1,000 Nontaxable investment securities 102 107 405 400 Other interest income 49 44 Total interest income Interest expense: Deposits 495 438 1,898 1,746 Other borrowed funds 119 86 413 372 Total interest expense 524 2,311 2,118 Net interest income 3,981 3,773 15,390 14,680 Provision for loan losses - ) - - Net interest income after provision for loan losses 3,981 3,975 15,390 14,680 Noninterest income: Service charges on deposit accounts 161 126 523 452 ATM and interchange income 159 127 575 443 Mortgage banking 164 82 703 231 Gains on sales of investment securities - 20 52 128 Gain on sale of building and land 348 - 348 - Other income 228 191 770 632 Total noninterest income 1,060 546 2,971 1,886 Noninterest expense: Salaries and employee benefits 1,728 1,499 6,529 5,802 Occupancy and equipment expense 432 407 1,757 1,535 Advertising and marketing expense 84 167 691 598 Professional fees 83 149 386 581 (Gains), losses on sales, writedowns of other real estate owned, net 206 (5 ) 346 ) Other real estate owned expense 46 51 151 224 Other expense Total noninterest expense 3,487 13,155 11,564 Net income before income taxes 1,554 1,503 5,206 5,002 Income tax expense 487 501 1,595 1,587 Net income 1,067 1,002 3,611 3,415 Less net income attributable to non-controlling interest 7 - 57 - Net income attributable to HomeTown Bankshares Corporation 1,060 1,002 3,554 3,415 Effective dividends on preferred stock 210 840 840 Net income available to common stockholders $ 850 $ 792 $ 2,714 $ 2,575 Basic earnings per common share $ $ 0.24 $ 0.82 $ Diluted earnings per common share $ $ $ 0.64 $ Weighted average common shares outstanding 3,317,531 3,287,567 3,284,870 Diluted average common shares outstanding 5,536,662 5,527,567 5,535,180 5,524,870 5 Page HomeTown Bankshares Corporation Three Three Twelve Twelve Financial Highlights Months Months Months Months In Thousands, Except Share and Per Share Data Ended Ended Ended Ended Dec 31 Dec 31 Dec 31 Dec 31 (Unaudited) (Unaudited) (Unaudited) PER SHARE INFORMATION Book value per share, basic $ Book value per share, diluted $ Earnings per share, basic $ Earnings per share, diluted $ PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Total loans to deposits % Securities to total assets % Tier 1 leverage ratio BANK ONLY % ASSET QUALITY Nonperforming assets to total assets % Nonperforming assets, including restructured loans, to total assets % Net charge-offs to average loans (annualized) % )% % % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ Other real estate owned Total nonperforming assets, excluding performing restructured loans Restructured loans, performing in accordance with their modified terms Total nonperforming assets, including performing restructured loans $ Allowance for loan losses: (in thousands) Beginning balance $ Provision for loan losses - ) - - Charge-offs ) Recoveries 3 30 46 75 Ending balance $ 6 Page
